Title: From Thomas Jefferson to Daniel Morgan, 2 June 1781
From: Jefferson, Thomas
To: Morgan, Daniel


        
          Sir
          Charlottesville June 2d. 1781
        
        I have the pleasure to inclose to you a resolution of the House of Delegates assented to by so many of the Senate as were here, by which you will perceive the confidence they repose in your exertions, and the desire they entertain of your lending us your aid under our present circumstances. I sincerely wish your health may be so far reestablished as to permit you to take the field, as no one would count more than myself on the effect of your interposition. I inclose you Commissions for the officers of three battalions. They are of necessity dated at the time of my signing them, and it will be well if you endorse on each the date from which it is to give rank. [The more immediate this aid the more valuable it will be.] I am with great respect Sir Your mo. obd. & most [hble. Servt.,
        
          Th: Jefferson]
        
       